[Cite as State v. Robinson, 2022-Ohio-1940.]




                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 110883
                 v.                                  :

CHARLES ROBINSON, JR.,                               :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 9, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-18-624833-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mallory Buelow, Assistant Prosecuting
                 Attorney, for appellee.

                 Flowers & Grube, Louis E. Grube, and Melissa A. Ghrist,
                 for appellant.


MARY EILEEN KILBANE, J.:

                   Defendant-appellant Charles Robinson, Jr. (“Robinson”), appeals

from his convictions following a jury trial and raises five assignments of error. For

the following reasons, we affirm.
Factual and Procedural History

              On July 5, 2017, attorney James Hungerford (“Hungerford”) arrived

at his law office in Cleveland, Ohio and discovered the front glass door broken, the

office ransacked, and his notary stamp and an envelope with cash and undeposited

checks missing. Hungerford reported the break-in to the police and installed a board

to temporarily replace the broken glass door.

              On July 6, 2017, Hungerford arrived at work around 9:00 a.m. and

found his office had been ransacked again overnight. Notably, two U.S. Bank check

books — one from Hungerford’s personal account and one from his business account

— had been stolen.

              At 9:10 a.m. on that same date, Robinson cashed a check in the

amount of $461 written from Hungerford’s business account at U.S. Bank’s West

98th Street branch (“West 98th Street branch”). Several hours later, Robinson

attempted to cash two checks at U.S. Bank’s West 25th Street branch (“West 25th

Street branch”) — one written from Hungerford’s personal account in the amount of

$340 and one written from his business account in the amount of $505. On the

memo line of all checks was written “office repairs.” The checks were written from

the checkbooks stolen from Hungerford’s office the previous day.

              When Robinson attempted to cash the two checks at the West 25th

Street branch, the bank teller noted the checks each totaled over $200 and were not

drawn on Robinson’s own account and, therefore, the branch’s protocol required
branch manager Angela Green (“Green”) to review the checks for fraud.1 Green

obtained Robinson’s driver’s license and reviewed Hungerford’s account profiles.

While completing those tasks, Robinson’s behavior at the branch raised Green’s

suspicion. Robinson became “antsy” and asked Green several times why the process

was taking so long. Robinson also whispered back and forth with the gentleman

with whom he entered the bank. According to Green, this behavior was caught on

video, although no video was introduced at trial.

                As part of her fraud review, Green compared Hungerford’s signature

that was available through the bank’s imaging with the signatures on the two checks

presented by Robinson. Green did not believe the checks provided by Robinson

were signed by Hungerford. Green also noted that Robinson cashed a check written

from Hungerford’s business account earlier that day at the West 98th Street branch.

Green found it unusual that Robinson cashed a check at 9:10 a.m. and within a few

hours, presented at another bank branch to cash two additional checks from

Hungerford’s accounts.2

                As part of her fraud review, Green contacted Hungerford and

inquired about the checks presented by Robinson. Hungerford stated he did not

know Robinson, Robinson never performed office repairs for him, and Hungerford


       1At trial, Green identified Robinson as the individual who attempted to cash the
checks in question at both bank branches.

       2 Green initially testified that she found it suspicious that the checks presented for
her review were not in sequential order with one another. Green later conceded that it was
immaterial that the checks, written from two different accounts, were not in sequential
order.
never wrote a check made payable to Robinson. Based upon her fraud review, Green

returned Robinson’s driver’s license but informed him she could not cash the checks.

Green retained the checks and Robinson left the bank.

               On February 14, 2018, based upon the three checks drawn from

Hungerford’s accounts and made payable to Robinson and Robinson’s actions with

those checks, a Cuyahoga County Grand Jury indicted Robinson on three counts of

forgery in violation of R.C. 2913.31(A)(3), felonies of the fifth degree, and one count

of theft in violation of R.C. 2913.02(A)(3), a felony of the fifth degree.

               Under the same indictment, the grand jury indicted William Genco

(“Genco”) on one count of breaking and entering, two counts of theft, one count of

vandalism, and one count of forgery. The evidence against Genco included DNA

blood evidence collected at Hungerford’s office following the July 5, 2017 incident.

The state charged Genco for breaking and entering at Hungerford’s office and

stealing his checkbooks. The charges against Robinson and Genco stemmed from

the same course of conduct but represented separate offenses.

               On March 1, 2018, the court issued a capias for Robinson. On May 1,

2020, the court obtained custody of Robinson, Robinson pleaded not guilty to the

indictment, and the court released Robinson on bond.             The court conducted

numerous pretrials on this matter, and Robinson indicated his desire to proceed to

trial. On October 29, 2020, Robinson failed to appear in court and the court issued

another capias. Upon Robinson’s court appearance on November 10, 2020, the

court recalled the capias. On July 28, 2021, the case proceeded to a jury trial.
                 At trial, the court granted the state’s motion in limine to exclude any

mention of codefendant Genco’s convictions. Hungerford, Green, and the police

officer who investigated the break-ins at Hungerford’s office testified at trial. The

court denied Robinson’s motions for a Crim.R. 29 dismissal and mistrial. Following

deliberations, the jury rendered a verdict that found Robinson guilty of three counts

of forgery, felonies of the fifth degree, and one count of theft, a misdemeanor of the

first degree.3      The trial court denied Robinson’s motion for judgment

notwithstanding the verdict and motion for a new trial. The court referred the

Robinson to the county probation department for a presentence-investigation

report and scheduled a sentencing hearing on September 2, 2021.

                 The court sentenced Robinson to serve five years of community-

control on the forgery charges with various conditions and ordered a $1,000 fine on

the theft charge.

                 On October 6, 2021, Robinson filed a timely notice of appeal raising

the following five assignments of error for our review:

      Assignment of Error I: The trial court erred by failing to grant the
      motion for judgment of acquittal as to the crimes of forgery and theft
      because the state presented insufficient evidence to sustain a guilty
      verdict.

      Assignment of Error II: The trial court erred by denying defendant’s
      motion for mistrial.



      3   The indictment charged Robinson with theft, a felony of the fifth degree. Because
the trial evidence showed Robinson’s theft was in the amount of $461 — under $1,000 —
the evidence supported a finding that Robinson was in violation of R.C. 2913.02(A)(3), a
misdemeanor of the first degree. Counsel for both parties agreed.
      Assignment of Error III: The trial court erred by granting the state’s
      motion to exclude evidence of the co-defendant’s guilty plea and
      convictions.

      Assignment of Error IV: The trial court committed plain error by
      permitting the state to rely on facts not in evidence during closing
      arguments.

      Assignment of Error V: Cumulatively prejudicial errors rendered the
      trial unfair to the defendant.

Legal Analysis

I. Sufficiency of the Evidence

              In his first assignment of error, Robinson argues that the trial court

improperly denied his Crim.R. 29 motion because the state did not present sufficient

evidence that he committed forgery by uttering and theft. Specifically, Robinson

contends that there was insufficient evidence to demonstrate he knowingly

possessed forged checks. We disagree.

              According to Crim.R. 29(A), a court “shall order the entry of the

judgment of acquittal of one or more offenses * * * if the evidence is insufficient to

sustain a conviction of such offense or offenses.” Because a Crim.R. 29(A) motion

challenges the legal sufficiency of the evidence, “[w]e apply the same standard of

review to Crim.R. 29 motions as we use in reviewing the sufficiency of the evidence.”

Fairview Park v. Peah, 8th Dist. Cuyahoga No. 110128, 2021-Ohio-2685, ¶ 37,

quoting State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

              With a sufficiency inquiry, an appellate court does not review whether

the state’s evidence is to be believed but whether, if believed, the evidence admitted
at trial supported the conviction. State v. Starks, 8th Dist. Cuyahoga No. 91682,

2009-Ohio-3375, ¶ 25, citing State v. Thompkins, 78 Ohio St.3d 380, 387, 678

N.E.2d 541; State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two

of the syllabus. An appellate court reviewing sufficiency of the evidence must

determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt. State v. Clemm, 8th Dist. Cuyahoga No.

101291, 2015-Ohio-594, ¶ 15, citing Jenks.

A. Forgery by Uttering

              The jury convicted Robinson of forgery by uttering in violation of R.C.

2913.31(A)(3). The statute reads, in pertinent part:

      (A) No person, with purpose to defraud, or knowing that the person is
      facilitating a fraud, shall do any of the following: * * * (3) Utter, or
      possess with purpose to utter, any writing that the person knows to
      have been forged.

R.C. 2913.31(A)(3). “Utter” means “to issue, publish, transfer, use, put or send into

circulation, deliver, or display.” R.C. 2913.01(H).

              The evidence shows that on July 5, 2017, Hungerford’s personal and

business checkbooks were stolen by Genco. At approximately 9:10 a.m. on July 6,

2017, Robinson cashed a check written from Hungerford’s business account at the

West 98th Street branch. Later that same day, between noon and 2:00 p.m.,

Robinson attempted to cash two additional checks at the West 25th Street branch.

All three checks were written from Hungerford’s stolen checkbooks, were made
payable to Robinson, and included the wording “office repairs” in their memo lines.

Hungerford testified that he did not know Robinson, Robinson never performed

office repairs for Hungerford, and Hungerford never issued a check to Robinson.

              Further, the evidence shows that the West 25th Street branch was a

high-risk branch where Green observed fraud daily. The bank trained Green on

security including compliance with bank regulations and fraud. Green testified that

another man accompanied Robinson, and she found the way the men whispered to

one another suspicious. Robinson appeared “antsy” and anxious to leave the bank;

Robinson asked Green why it was taking so long to complete his transaction.

Robinson was “agitated and a little bit upset” when Green returned Robinson’s

driver’s license but retained the checks and informed him she could not cash the two

checks presented by Robinson.

              The evidence further shows that Officer Beverly Fraticelli

(“Fraticelli”) of the Cleveland Division of Police was assigned to investigate the

breaking and entering at Hungerford’s office and the subsequent attempt to cash

Hungerford’s stolen checks.     Fraticelli interviewed Hungerford and U.S. Bank

representatives and obtained a photo of Robinson attempting to cash checks at the

West 98th branch on July 6, 2017.        Based upon her investigation, Fraticelli

concluded Genco stole the checkbooks from Hungerford’s law office, Robinson

cashed one of the stolen checks at the West 98th Street branch, and Robinson

attempted to cash two checks at the West 25th Street branch.
               Robinson contends that absent an endorsement on the two checks

presented at the West 25th Street branch, the state could not prove that Robinson

uttered the checks.     The statute does not require endorsements on checks to

establish uttering. R.C. 2913.31(A)(3). The facts demonstrate that Robinson handed

the checks to the bank teller, or displayed the checks, knowing the checks to be

forged. Robinson’s actions showed his intent to cash the checks and, therefore, met

the definition of utter.    See R.C. 2913.01(H)(‘“Utter’ means to issue, publish,

transfer, use, put or send into circulation, deliver, or display.”).

               Robinson also argues that Green’s observations that Robinson was

“antsy” and anxious to leave the bank and the fact that he cashed a check earlier in

the day were insufficient evidence to demonstrate Robinson’s knowledge that the

three checks were forged. Robinson relies on State v. Shabazz, 8th Dist. Cuyahoga

No. 100021, 2014-Ohio-1828, where the court found that evidence of the defendant

talking amongst a group and looking in the direction of the individual who was

subsequently shot and killed was insufficient evidence to support an aggravated

murder conviction.

               “‘Proof of guilt may be made by circumstantial evidence, real

evidence, and direct evidence, or any combination of the three, and all three have

equal probative value.’” Brook Park v. Gannon, 2019-Ohio-2224, 137 N.E.3d 701,

¶ 24 (8th Dist.), quoting State v. Zadar, 8th Dist. Cuyahoga No. 94698, 2011-Ohio-

1060, ¶ 18, citing State v. Nicely, 39 Ohio St.3d 147, 529 N.E.2d 1236 (1988). Here,

the evidence presented by the state goes beyond Green simply observing Robinson’s
outward behavior and was sufficient to show Robinson’s knowledge and intent to

cash the forged checks. While much of the evidence is circumstantial, it is still

probative and may be relied upon to establish Robinson’s guilt. See State v. James,

8th Dist. Cuyahoga No. 86774, 2006-Ohio-2570 (circumstantial evidence

demonstrated defendant’s knowledge that he attempted to utter a forged check.)

              Viewing the evidence in the light most favorable to the state, any

rational trier of fact could have found that Robinson knew the checks were not

drafted by Hungerford and Robinson knew the checks were forged when he

attempted to cash them, satisfying the elements of R.C. 2913.31(A)(3). Therefore,

the trial court properly denied Robinson’s Crim.R. 29 motion on forgery charges.

B. Theft

              The jury convicted Robinson of theft in violation of R.C.

2913.02(A)(3) that reads, in pertinent part:

     (A) No person, with purpose to deprive the owner of property or
     services, shall knowingly obtain or exert control over either the
     property or services in any of the following ways: * * * (3) By deception
     ***
Deception is defined under R.C. 2913.01(A) as:

      knowingly deceiving another or causing another to be deceived by any
      false or misleading representation, by withholding information, by
      preventing another from acquiring information, or by any other
      conduct, act, or omission that creates, confirms, or perpetuates a false
      impression in another, including a false impression as to law, value,
      state of mind, or other objective or subjective fact.

The jury found Robinson guilty of theft when he cashed the $461 check from

Hungerford’s business account.
                Here, the evidence demonstrates that Hungerford’s checkbook was

stolen on July 5, 2017, and, at 9:10 a.m. the next day, Robinson cashed a check

written from Hungerford’s account. The check purported to be in payment for

Robinson’s completion of office work for Hungerford, yet Hungerford testified he

did not know Robinson, he never hired Robinson to complete office work, nor did

he write a check to Robinson for such services. Green testified that the state’s exhibit

No. 4 depicted Robinson at the West 98th branch, a branch she had worked at on

prior occasions.4

                Viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found that Robinson knew the check in the amount

of $461 was not written by Hungerford when Robinson cashed it and, therefore,

Robinson’s acts satisfied the elements of R.C. 2913.02(A)(3) for the conviction of

theft. Thus, the trial court properly denied Robinson’s Crim.R. 29 motion on theft

charges.

                Robinson’s first assignment of error is overruled.

II. Motion for Mistrial

                In his second assignment of error, Robinson argues that the trial

court erred when it denied his motion for mistrial. Specifically, he contends the

assistant prosecuting attorney’s reference to Robinson’s decision not to testify at

trial caused prejudicial error necessitating a mistrial.



       4  State’s exhibit No. 4 is a surveillance screen shot that depicts Robinson in the bank
teller line at the West 98th Street branch.
               Denial of a motion for mistrial is within the sound discretion of the

trial court and will not be overturned on appeal absent an abuse of discretion. State

v. Treesh, 90 Ohio St.3d 460, 480, 739 N.E.2d 749 (2001), citing Crim.R. 33, and

State v. Sage, 31 Ohio St.3d 173, 182, 510 N.E.2d 343 (1987). An abuse of discretion

“connotes more than an error of law or judgment; it implies that the court’s attitude

is unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

               “A mistrial should not be ordered in a criminal case merely because

some error or irregularity has intervened, unless the substantial rights of the

accused or the prosecution are adversely affected[.]” State v. Reynolds, 49 Ohio

App.3d 27, 550 N.E.2d 490 (2d Dist.1988), paragraph two of the syllabus. A trial

court should declare a mistrial “only when the ends of justice so require and a fair

trial is no longer possible.” State v. Franklin, 62 Ohio St.3d 118, 127, 580 N.E.2d 1

(1991), citing Illinois v. Somerville, 410 U.S. 458, 462-463, 93 S.Ct. 1066, 35 L.Ed.2d

425 (1973). “Thus, the essential inquiry on a motion for mistrial is whether the

substantial rights of the accused or the prosecution are adversely or materially

affected.” State v. Wilson, 8th Dist. Cuyahoga No. 92148, 2010-Ohio-550, ¶ 13,

quoting State v. Goerndt, 8th Dist. Cuyahoga No. 88892, 2007-Ohio-4067, ¶ 21.

               In the instant case, Robinson argues that the state improperly

commented upon Robinson’s decision to remain silent at trial. During closing

arguments, the assistant prosecuting attorney referenced Robinson’s choice not to

testify at trial while she addressed the elements of forgery by uttering:
      THE STATE: The offense states that no person shall knowingly utter,
      and in this case utter means to hand over a check, that he knows to be
      forged. He doesn’t have to forge that check himself. So who did in this
      case is irrelevant.

      That being said, the element of knowledge, yes, the defendant did not
      get up on the stand and say that he had no knowledge. In fact, it would
      be difficult to prove —

      DEFENSE COUNSEL: Objection.

      THE COURT: Sustained.

Tr. 494-495.

               Robinson’s counsel moved for a mistrial, which the trial court denied.

The trial court promptly delivered this curative instruction:

      Ladies and gentlemen, the prosecutor made remarks as to the
      defendant’s failure to testify. You are instructed that the defendant has
      an absolute constitutional right not to testify.

      His decision not to do so may not be held against him. You are not to
      read anything whatsoever into his decision not to testify.

      You are to draw no conclusions as to his guilt or innocence by his
      decision not to testify. You are to disregard the remarks of the
      prosecutor as to that point.

      Is that clearly understood? The jury is indicating that it is.

Tr. 498.

               There is no question that the state improperly referenced Robinson’s

decision to remain silent during trial. The Ohio Supreme Court stated in State v.

Thompson, 33 Ohio St.3d 1, 4, 514 N.E.2d 407 (1987), that

      [c]omments by prosecutors on the * * * refusal to testify by defendants
      have always been looked upon with extreme disfavor because they raise
      an inference of guilt from a defendant's decision to remain silent. In
       effect, such comments penalize a defendant for choosing to exercise a
       constitutional right. Prosecutors must therefore take care not to equate
       the defendant’s silence to guilt.

Yet,

       even where courts have assumed error from the introduction of a
       statement regarding a defendant’s exercise of the right to remain silent,
       the admission of such a statement will not automatically be grounds for
       reversal. [If it] is clear that absent the objectionable testimony, no juror
       could have entertained a reasonable doubt as to the defendant’s guilt
       because of the relative strength of the other evidence introduced at
       trial, then the admission of such testimony constitutes harmless error.
       State v. Thomas, 8th Dist. Cuyahoga No. 78570, 2002-Ohio-4026,
       ¶ 29, citing State v. Motley, 21 Ohio App.3d 240, 486 N.E.2d 1259 (10th
       Dist.1985).

State v. McMiller, 8th Dist. Cuyahoga No. 103962, 2016-Ohio-5844, ¶ 46.

               Here, when the assistant prosecuting attorney made her reference to

Robinson’s silence, defense counsel objected, and the court held a sidebar. After the

sidebar, the trial court provided a curative instruction. There is a presumption that

a jury follows the court’s instructions, including curative instructions. Treesh, 90

Ohio St.3d at 480, 739 N.E.2d 749. However, that presumption may be rebutted

with a showing that the improper statement could not have been ignored and that

serious prejudice likely occurred. Greer v. Miller, 483 U.S. 756, 766, 107 S.Ct. 3102,

97 L.Ed.2d 618 (1987), fn. 8.

               Robinson contends that the only evidence introduced at trial to

establish the element of knowledge was Robinson’s “antsy appearance during his

second, prolonged visit to a bank on the same day.” Robinson argues that the

curative instruction failed to remedy the prejudice caused by the assistant
prosecuting attorney’s statement because the evidence showing Robinson’s

knowledge that the checks were fraudulent was not “overwhelming.” Berryman v.

Colbert, 538 F.2d 1247, 1250 (6th Cir. 1976); State v. Westwood, 4th Dist. Athens

No. 01CA50, 2002-Ohio-2445, ¶ 43. We neither find Robinson’s depiction of the

evidence accurate nor do we find his argument compelling.

               “‘Overwhelming evidence of guilt’ is evidence that clearly

demonstrates guilt beyond a reasonable doubt.”          State v. Croskey, 8th Dist.

Cuyahoga No. 107772, 2019-Ohio-2444, ¶ 21. The state presented evidence that

demonstrated Robinson had three checks from Hungerford’s stolen checkbooks.

Robinson never performed work for Hungerford, and Hungerford never wrote a

check to Robinson yet the checks held by Robinson indicated Hungerford wrote

them in payment of Robinson’s performance of office repairs. The checks were

written from checkbooks stolen less than twenty-four hours prior to Robinson’s

attempts to cash the checks. Robinson cashed one check and presented the other

two checks with the intention of cashing them. We find the evidence showed that

Robinson knew the checks were fraudulent and his intent was to cash the checks to

his advantage and, therefore, demonstrated Robinson’s guilt beyond a reasonable

doubt.

               We find that given the curative instruction and the evidence

introduced at trial, Robinson has failed to show he suffered any material prejudice

by the state’s reference to Robinson’s choice to remain silent. Consequently, the trial

court did not abuse its discretion when it denied Robinson’s motion for mistrial.
               We overrule Robinson’s second assignment of error.

III. Exclusion of Codefendant’s Convictions

               Robinson argues that the trial court erred when it granted the state’s

motion in limine to exclude any trial testimony about Genco’s convictions.

Specifically, Robinson argues that Genco’s convictions were important background

information from which the jurors could have inferred that Robinson did not know

he was passing bad checks that were stolen by Genco. The state argues that

introduction of Genco’s convictions could have misled the jury to find Genco

responsible for the commission of the crimes alleged against Robinson where the

facts and law might lead to a different conclusion.

               A trial court has broad discretion when it determines the admissibility

of evidence. State v. Shepherd, 8th Dist. Cuyahoga No. 81926, 2003-Ohio-3356,

¶ 18, citing Sage, 31 Ohio St.3d 173, 510 N.E.2d 343, at paragraph two of the syllabus.

A trial court’s ruling on the admissibility of evidence will not be overturned absent

an abuse of discretion. Shepherd.

               Further, under Evid.R. 403(A), a trial court may exclude evidence if

the danger of unfair prejudice, confusion of the issues, or misleading the jury

substantially outweighs the evidence’s probative value. Mowery v. Columbus, 10th

Dist. Franklin No. 05AP-266, 2006-Ohio-1153, ¶ 64.

               The state charged the codefendants with separate offenses. While

neither party mentioned Genco’s convictions at trial, Officer Fraticelli testified that

the state indicted Genco for breaking and entering into Hungerford’s offices and the
theft of Hungerford’s checkbooks. Further, Officer Fraticelli testified that her

investigation of Robinson did not relate to the breaking and entering and theft of the

checkbooks. The charges against Robinson stemmed from forgery and theft charges

related to Robinson’s presentment of three allegedly fraudulent checks to U.S. Bank

and the cashing of one of those checks.

               The trial court determined that absent testimony of Genco’s

convictions, the jury could still find Robinson guilty of the alleged charges and,

therefore, exclusion of Genco’s convictions would not create undue prejudice to

Robinson. State v. Hurst, 10th Dist. Franklin No. 14AP-687, 2015-Ohio-2656, ¶ 12.

Further, the trial court found introduction of the convictions could mislead the jury:

“I believe it might be misleading to the jury and it might very well lead them to find

[Genco] entirely responsible for the commission of a crime where the facts and the

law might lead to a different conclusion but for their knowledge of the conviction of

[Genco].” Tr. 264.

               The trial court did not abuse its discretion when it applied the Evid.R.

403 balancing test and determined the probative value of Genco’s convictions may

be substantially outweighed by the danger of misleading the jury.

               Defendant’s third assignment of error is overruled.

IV. Prosecutorial Misconduct During Closing Statement

               At the trial-court level, Robinson did not object to the claimed error

raised in his fourth assignment of error. Therefore, review of that claim is limited to

plain error. State v. Frazier, 8th Dist. Cuyahoga No. 104596, 2017-Ohio-470, ¶ 8,
citing State v. Murphy, 91 Ohio St.3d 516, 532, 747 N.E.2d 765 (2001), quoting State

v. Childs, 14 Ohio St.2d 56, 62, 236 N.E.2d 545 (1968).

               Crim.R. 52(B) states, “Plain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.”

Plain error only applies where the error affected substantial rights or, in other words,

the outcome of the trial would have been different but for the error. State v. Thomas,

152 Ohio St.3d 15, 2017-Ohio-8011, 92 N.E.3d 821, ¶ 33, quoting State v. Barnes, 94

Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). The defendant must show “a reasonable

probability that the error resulted in prejudice — the same deferential standard for

reviewing ineffective assistance of counsel claims.” State v. Rogers, 143 Ohio St.3d

385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22, citing United States v. Dominguez

Benitez, 542 U.S. 74, 81-83, 124 S.Ct. 2333, 159 L.Ed.2d 157 (2004). Appellate

courts take notice of plain error only under exceptional circumstances to prevent a

manifest miscarriage of justice. E. Cleveland v. Harris, 8th Dist. Cuyahoga No.

109404, 2021-Ohio-952, ¶ 20, citing State v. Long, 53 Ohio St.2d 91, 97, 372 N.E.2d

804 (1987).

               In closing arguments, as the assistant prosecuting attorney discussed

the elements of forgery, she stated Robinson wrote the check in the amount of $505

that he attempted to cash at the West 25th branch. The record is absent of any trial

evidence that established Robinson wrote or endorsed that check prior to its

presentment at the West 25th Street branch. Therefore, the state erred when it

commented that Robinson’s handwriting was on the check.
               Robinson’s drafting or endorsement of the check was not an element

of the offense. R.C. 2913.31(A)(3). The record includes ample evidence from which

the jury could find that with purpose to defraud, Robinson delivered to the bank

teller the $505 check that he knew to be forged. Thus, we do not find that the

assistant prosecuting attorney’s erroneous comments affected Robinson’s

substantial rights and adversely impacted the outcome of the trial.

               Robinson’s fourth assignment of error is overruled.

V. Cumulative Error

               In his final assignment of error, Robinson argues that the cumulative

effect of the prejudicial errors rendered his trial unfair.

               Under the doctrine of cumulative error, reversal of a conviction is

required when the cumulative effect of errors at trial deprived the defendant of his

constitutional right to a fair trial even though each error, individually, did not

constitute cause for reversal. State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d 623

(1995). Yet, the courts find the doctrine of cumulative error inapplicable where the

alleged errors are harmless or nonexistent. State v. El, 8th Dist. Cuyahoga No.

105089, 2017-Ohio-8165, ¶ 16, quoting State v. Allen, 8th Dist. Cuyahoga No.

102385, 2016-Ohio-102, ¶ 53, citing State v. Brown, 100 Ohio St.3d 51, 2003-Ohio-

5059, 796 N.E.2d 506, ¶ 48.

               Because we found no merit to Robinson’s first four assignments of

error, his fifth assignment of error is overruled.

               For the foregoing reasons, the trial court’s judgment is affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________
MARY EILEEN KILBANE, JUDGE

SEAN C. GALLAGHER, A.J., and
EMANUELLA D. GROVES, J., CONCUR